Plaintiff in error, Joe Smook, was convicted at the September, 1910, term of the county court of Latimer county on a charge of selling intoxicating liquors, and his punishment fixed at a fine of fifty dollars and imprisonment in the county jail for a period of thirty days. No briefs have been filed upon the part of the plaintiff in error, and no appearance made for oral argument. The Assistant Attorney General has filed a motion to affirm under rule 4, for want of prosecution. The motion is well taken and is sustained, and the judgment is affirmed with directions to enforce it.